Citation Nr: 1308286	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had a period of Active Duty for Training (ACDUTRA) in the Army National Guard from July to November 1967. Thereafter, he served in the Army Reserves through April 1963. 
This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columba, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In an October 2012 response to the RO concerning his desire for a hearing, the Veteran the requested a videoconference hearing before the Board. His request was reiterated by his accredited representative contemporaneously. Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for this hearing, the Board must remand the claim. See 38 U.S.C.A. § 7107(b)(West 2002); 38 C.F.R. § 20.700(a) (2012). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video conference hearing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder. After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


